DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/17/2021.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 07/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Objections
Claim 1 is objected to because of the following informalities:  As per claim 1, a period is needed at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueck et al (US 10,548,142) (hereinafter “Mueck”).
Regarding claim 1, in accordance with Mueck reference entirety, Mueck teaches a method of requesting access to shared radio frequency spectrum (Fig 3 and col. 12, lines 45-54 and thereinafter, components and communication in a network infrastructure 300 for implementing interference mitigation methods are described), comprising: 
detecting a radio condition (QoS or QoE) indicating potential interference between a first radio access network (RAN) (eNB1 or 320) and a second RAN (eNB3; eNB 5 or 330) of the plurality of RANs (320 and 330) (col. 13, lines 11-32 and thereinafter, it is disclosed by sending a trigger signal, the determination of an interference metric (P_x_y) between nodes x and y pertaining the QoS/QoE);  
making a coexistence determination whether the potential interference is intolerable interference for one or more user devices (CBSDs/BS/eNBs/APs/etc.) on intolerable interference for at least one of the one or more user devices based on the detected radio condition (col., 13, line 33 to col. 14, line 24 and thereinafter, it is further disclosed several ways for determining the interference metric (P_x_y).  In addition, col. 13, lines 7-9: “the interference metric “P_x_y” may be derived between “x” and “y” infrastructure nodes, such as CBSDs/BSs/eNBs/APs/etc.” Or col. 13, lines 55-67: “the interference metric may be determined based on measurements associated with infrastructure nodes … CBSDs/BS/eNB/AP/etc.”);  
transmitting an intolerability declaration (parameterization) to a server (MNO 325 or MNO 335 or aggregation entity) in response to the coexistence determination indicating the potential interference is intolerable interference across the shared radio frequency spectrum for the at least one of the one or more user devices (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics … The trigger may be provided by the SAS components or following decisions within concerned MNOs (e.g., MNOs 325, 335) or any other network or by decision in any network component such as BS, eNBs, APs, Small Cells, EPC, etc.));  
receiving an allocation of a first radio frequency range of the shared radio frequency spectrum in response to the transmitted intolerability declaration (col. 15, line 66 to col. 16, line 16 and thereinafter, it is also disclosed the frequency slots are allocated in such a way that the global interference levels are minimized).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches accessing the first radio frequency range of the shared radio frequency spectrum in accordance with the allocation of the first radio frequency range (col. 16, lines 17-67 and thereinafter, it is further disclosed once the frequencies are allocated, if any of the CBSDs report high levels of interference, mitigation scheme may be adopted that switch the frequencies and redo the map so interference metrics are maintained); wherein the plurality of radio frequency ranges is within a citizens broadband radio service (CBRS) frequency range (col., 2, lines 1-19 and thereinafter, CBRS and frequency bands are discussed). 
 Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the radio condition is based on at least one of measurements made by a first radio node in the first RAN (eNB1/eNB3/eNB5) or measurements made by a first mobile device connected to the first RAN  (eNB1/eNB3/eNB5) (Fig. 3 and col. 13, lines 55-65 and thereinafter, it is also disclosed the interference metric may be determined based on measurement associated with the infrastructure nodes depicted as eNB1, eNB3, eNB5 or 320 and 330). 
 Regarding claim 4, in addition to features recited in base claim 3 (see rationales discussed above), Mueck also teaches wherein the radio condition comprises at least one of an estimated pathloss, an estimation of an amount of degradation caused by a second radio node in the second RAN, or an estimation of an amount of degradation caused by a second mobile device connected to the second RAN (col. 13, line 50 and thereinafter, path loss is disclosed to include in the determination of the interference metric associated with the infrastructure nodes). 
 Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the coexistence determination is further based on whether transmitting the intolerability declaration would result in a more favorable allocation of the plurality of radio frequency ranges compared to not transmitting the intolerability declaration (col. 3, lines 37-40 or col. 13, lines 1-3 and thereinafter, it is also disclosed one issue of sharing spectrum is that MNO 325 in census tract A 320 can be negatively impacted by interference from MNO 335 in neighboring census tract B 330 and vice versa). 
 Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the determining whether the potential interference is intolerable interference is further based on the first RAN (Base Stations) and the second RAN (Base Stations) occupying a same radio frequency range of the plurality of radio frequency ranges even if such occupying the same radio frequency range is not currently occurring (col. 16, lines 39-67 and thereinafter, it is also disclosed the system looks for all neighboring base stations which use the same frequency band in determining the interference). 
 Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the intolerability declaration comprises additional information (output power levels, bandwidths, supported frequency bands, and RAT type) based on the detected radio condition (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics). 
 Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Mueck also teaches wherein the additional information (etc.) comprises at least one of a degree of intolerability, a distance between a first radio node in the first RAN and a second radio node in the second RAN, an estimated pathloss, an estimation of an amount of degradation caused by the second radio node, or an estimation of an amount of degradation caused by a second mobile device connected to the second RAN (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics). 
 Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches transmitting an interfering but tolerable declaration to the server (MNO 325 or MNO 335 or aggregation entity) in response to the determined potential interference indicating tolerable interference; wherein the interfering but tolerable declaration comprises an indication of a degree of interference based on the detected radio condition (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics … The trigger may be provided by the SAS components or following decisions within concerned MNOs (e.g., MNOs 325, 335) or any other network or by decision in any network component such as BS, eNBs, APs, Small Cells, EPC, etc.)). 
Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Mueck also teaches wherein the coexistence determination is further based on locations of the one or more user devices relative to the second RAN (Base Stations) (col. 4, lines 9-13: “creation of interference metric that indicates the level of interference between two or a group of infrastructure components, such as Citizens Broadband Service Devices (CBSDs)/Base Stations (BS)/Evolved Node Bs (eNB)s/access points (APs)/etc.” Or col. 10, lines 5-8; col. 13, lines 4-6, similar information is disclosed above interference metric associated with infrastructures nodes of network).
Regarding claim 11, in addition to features recited in base claim 10 (see rationales discussed above), Mueck also teaches wherein the coexistence determination indicates tolerable interference when none of the one or more user devices (CBSDs) connected (stay silent) to the first RAN (Base Stations) is located within a region experiencing the potential interference with the second RAN (Base Stations) (example of such teaching at  col. 10, lines 58-67: "In some situations, the UEs 270-274 may not have an active role in the determination of interference levels between infrastructure components of system 200. For example, some UEs, such as mobile devices, may stay silent ( e.g., not-transmitting) during a period when the interference metrics are determined and the (learning) signals are transmitted over the air. In some situations, the UEs may be instructed to stay silent in those frequency band(s) in which the (training) sequences for interference metric determination are being transmitted.").
Regarding claim 12, in accordance with Mueck reference entirety, Mueck teaches a method of allocating a plurality of radio frequency ranges among a plurality of radio access networks (RANs) (Fig. 3 or 5), comprising: 
receiving a request for access to the plurality of radio frequency ranges from the plurality of RANs (Base Stations) (col. 16, lines 16-29 and thereinafter, it is disclosed SAS spectrum band allocation may be changed among the requesting Base Stations.  Or Fig. 5; block 520 and col. 20, lines 15-17 and thereinafter);  
receiving one or more intolerability declarations, each intolerability declaration indicating an intolerable interference between a respective first RAN and a respective second RAN of the plurality of RANs (Base Stations) (col. 15, line 66 to col. 16, line 16 and thereinafter, it is also disclosed the frequency slots are allocated in such a way that the global interference levels are minimized. Or Fig. 5; block 530 and col. 20, lines 17-20); and 
dividing access to the plurality of radio frequency ranges among the plurality of RANs (Base Stations) such that for each intolerability declaration the intolerable interference is avoided (col. 16, lines 16-38 and thereinafter, it is also disclosed SAS spectrum band allocation may be changed among the requesting Base Stations such that the frequency map indicating which Base Station has which SAS channel allocation, is modified in order to improve the interference levels observed by some/all Base Stations. Or Fig. 5; block 540 and col. 20, lines 20-23 and thereinafter). 
 Regarding claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches wherein: the dividing access to the shared radio frequency spectrum among the plurality of RANs comprises, for each intolerability declaration: granting the respective first RAN access to a first radio frequency range of the shared radio frequency spectrum; granting the respective second RAN access to a second radio frequency range of the shared radio frequency spectrum; and the first radio frequency range does not overlap with the second radio frequency range (col. 15, line 65 to col. 16, line 16 and thereinafter, it is disclosed the frequency slots are allocated in such a way that the interference levels are minimized … the channels are different and they do not interfere in the sense of overlapping transmission in the same bands). 
 Regarding claim 14, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches requesting an interference status from at least one of the plurality of RANs in response to the request for access to the shared radio frequency spectrum (col,. 20, lines 15-17, it is disclosed a request for signal information related to signal data transmitted between the infrastructure nodes is issued. An interference metric that indicates a level of interference between the infrastructure nodes based on the signal information is determined in block 530. In addition, at col. 16, lines 17-67 and thereinafter, it is further disclosed once the frequencies are allocated, if any of the CBSDs report high levels of interference, mitigation scheme may be adopted that switch the frequencies and redo the map so interference metrics are maintained). 
 Regarding claim 15, in addition to features recited in base claim 14 (see rationales discussed above), Mueck also teaches granting the plurality of RANs initial access to a first radio frequency range of the shared radio frequency spectrum; wherein the dividing access to the shared radio frequency spectrum comprises granting the respective first RAN access to a second radio frequency range of the shared radio frequency spectrum which is different from the first radio frequency range (col. 20, lines 20-23, it is also disclosed allocation instructions are provided to adjust frequency allocations associated with at least one infrastructure nodes based on the interference metric.  In addition, at col. 16, lines 17-67 and thereinafter, it is further disclosed once the frequencies are allocated, if any of the CBSDs report high levels of interference, mitigation scheme may be adopted that switch the frequencies and redo the map so interference metrics are maintained). 
 Regarding claim 16, in addition to features recited in base claim 15 (see rationales discussed above), Mueck also teaches wherein the second radio frequency range is a subset of the first radio frequency range (col. 16, lines 39-67 and thereinafter, it is also disclosed the system looks for all neighboring base stations which use the same frequency band in determining the interference). 
 Regarding claim 17, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches wherein: the shared radio frequency spectrum is within a citizens broadband radio service (CBRS) frequency range; and each of the plurality of RANs comprises at least one citizens broadband radio service device (CBSD) (col., 2, lines 1-19 and thereinafter, CBRS, CBSD and frequency bands are discussed). 
 Regarding claim 18, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches wherein: at least one of the one or more intolerability declarations comprises an indication of a degree of intolerability; and the dividing access to the shared radio frequency spectrum among the plurality of RANs is based on the degree of intolerability (col. 14, lines 25-42 and thereinafter, it is further disclosed SAS components, such a SAS 301 or SAS 311, may start the process of identifying the interference metrics by sending a trigger to other concerned infrastructure components .. include further information .. parameterization (such as output power levels, bandwidths, supported frequency bands, RAT type, etc.) .. interference metrics). 
 Regarding claim 19, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches receiving an interfering but tolerable declaration from a third RAN of the plurality of RANs; wherein the dividing access to the shared radio frequency spectrum among the plurality of RANs is based on the interfering but tolerable declaration (operating environment of three or more eNBs are also depicted in Fig. 4 and discussed in col. 17, line 43 to col. 19, line 61).
 Regarding claim 20, in addition to features recited in base claim 12 (see rationales discussed above), Mueck also teaches transmitting to each RAN of the plurality of RANs an indication of the divided access to the plurality of radio frequency spectrum (col., 20, lines 20-23 and thereinafter, it is also disclosed allocation instructions are provided to adjust frequency allocations associated with at least one of infrastructure nodes based on the interference metric).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (US 10,631,274).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 18, 2022